Case 1:18-cv-25429-MGC Document 17 Entered on FLSD Docket 03/07/2019 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                           (Miami Division)
                                  Case No: 1:18-25429-CV-MGC

  MAITE MARTINEZ,

          Plaintiff,
  v.

  CHERRY BEKAERT, LLP,
  a Foreign for profit corporation,

        Defendant.
  _________________________________/

                      PLAINTIFF’S RESPONSE TO DEFENDANT’S
                MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

          Plaintiff, MAITE MARTINEZ, by and through undersigned counsel, files her response to

  Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint [D.E. #12], and states:

                                          I.    Standard of Review

          For purposes of a motion to dismiss under Rule 12(b)(6), the Court must accept plaintiff's

  allegations as true. See Hishon v. King & Spalding, 467 U.S. 69, 73, (1984); Holtzman v. B/E

  Aerospace, Inc., 2008 WL 214715, *1 (S.D.Fla. Jan.24, 2008) (“When considering

  a motion to dismiss, the Court must accept all of the plaintiff's allegations as true in determining

  whether a plaintiff has stated a claim for which relief could be granted.”) (citing Hishon, 467

  U.S. at 73). However, this does not give a plaintiff carte blanche to merely aver a formulaic

  recitation of the elements of a claim supported by conclusory labels. See Watts v. Fla. Int'l

  Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544

  (2007) (citations omitted). The complaint may be dismissed if the facts as plead do not state a

  claim to relief that is plausible on its face. See Twombly, 550 U.S. 544 (2007) (abrogating the

                                                       1
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET · SUITE 223 · MIAMI, FLORIDA 33131 · TEL.: 305.358.6800 · FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 17 Entered on FLSD Docket 03/07/2019 Page 2 of 6



  former “unless it appears beyond a doubt that the plaintiff can prove no set of facts ....“ standard

  and replacing it with a standard requiring “only enough facts to state a claim to relief that is

  plausible on its face.”); Marsh v. Butler County, Ala., 268 F.3d 1014, 1037 (11th Cir.

  2001) (“Pleadings must be something more than an ingenious academic exercise in the

  conceivable.”) (en banc) (quoting United States v. Students Challenging Regulatory Ag.

  Proc., 412 U.S. 669, 688 (1973)). More simply, dismissal is appropriate if the plaintiff has not

  “nudged [its] claims across the line from conceivable to plausible.” Twombly, 127 S.Ct. at 1974.

  Finally, at the motion to dismiss stage, under Fed.R.Civ.P. 12(b)(6), a court can only examine the

  four corners of a complaint. See Crowell v. Morgan Stanley Dean Witter Servs., Co., Inc., 87

  F.Supp. 2d 1287 (S.D.Fla. 2000).

                                                 II.    Issues

          Defendant states two (2) reasons that Plaintiff’s Amended Complaint (“Complaint”)

  should be dismissed: (A) Plaintiff cannot sue [Cherry Bekaert] (“CB”) for alleged improper

  conduct on the part of non-CB employees; (B) Plaintiff never complained that the non-CB

  adversary accountant who were harassing her was based on her gender. [D.E. # 12, pp.5, 6,

  respectively.]

  A.      Plaintiff Has Stated A Plausible Reason For Holding Cherry Bekaert Liable

          To establish a prima facie case of hostile work environment sexual harassment, Plaintiff

  must show: (1) that she belongs to a protected group; (2) that she has been subject to unwelcome

  sexual harassment; (3) that the harassment was based on her sex; (4) that the harassment “was

  sufficiently severe or pervasive to alter the terms and conditions of employment and create a

  discriminatorily abusive working environment”; and (5) a basis for holding the employer liable.


                                                       2
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET · SUITE 223 · MIAMI, FLORIDA 33131 · TEL.: 305.358.6800 · FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 17 Entered on FLSD Docket 03/07/2019 Page 3 of 6



  See Watson v. Blue Circle, Inc., 324 F.3d 1252, 1257 (11th Cir. 2003) citing Mendoza v. Borden,

  Inc., 195 F.3d 1238, 1245 (11th Cir.1999) (en banc). Notably, there is no requirement that the

  alleged harasser also be employed by the same employer.

          In order to establish a basis for holding a defendant liable for a hostile work environment,

  plaintiff must show that defendant had notice of the alleged harassment and failed to take

  immediate and appropriate corrective action. See Watson, 324 F.3d at 1257 citing Miller v.

  Kenworth of Dothan, Inc., 277 F.3d 1269, 1278–80 (11th Cir. 2002); see also Allen v. Tyson

  Foods, Inc., 121 F.3d 642, 647 (11th Cir. 1997) (requiring employers to take “prompt remedial

  actions” in response to harassment).

          Defendant contends that Plaintiff cannot sue CB for alleged improper conduct on the part

  of non-CB employees and cites to Joseph v. Publix Super Mkts., 983 F. Supp. 1431 (S.D.Fla.

  1997), Reynolds v. CSX Transp. Inc., 115 F.3d 860 (11th Cir. 1997) 1 ; Steele v. Offshore

  Shipbuilding Inc., 867 F.2d 1311 (11th Cir. 1989); Huddleston v. Roger Dean Chevrolet Inc.,

  845 F.2d 900 (11th Cir. 1988); and Neal v. Manpower International, Inc. and Wayne-Dalton

  Corp., 3:00–CV–277/LAC, 2001 WL 1923127 (N.D. Fla. September 17, 2001).

          None of the cases cited by Defendant involve a hostile work environment where the

  employer knew or reasonably should have known that the plaintiff was harassed by a non-

  employee of the defendant. Instead, Defendant’s sole authority for its argument is Neal.

          Neal is an unreported Northern District case heavily relied upon by Defendant for the


  1
    Defendant’s cite to Reynolds v. CSX Transp. Inc., 115 F.3d 860 (11th Cir. 1997) is extremely
  misplaced in that the decision was vacated remanded by the U.S. Supreme Court. See Reynolds
  v. CSX Transp. Inc., 524 U.S. 947 (1998) (Petition for writ of certiorari granted. Judgment
  vacated, and case remanded to the United States Court of Appeals for the Eleventh Circuit for
  further consideration in light of Faragher v. City of Boca Raton, 524 U.S. 775 (1998)).
  .
                                                       3
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET · SUITE 223 · MIAMI, FLORIDA 33131 · TEL.: 305.358.6800 · FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 17 Entered on FLSD Docket 03/07/2019 Page 4 of 6



  idea that there are “inherent problems with trying to hold an employer liable for actions

  undertaken by an entirely separate company.” [D.E. #12, p.7]. However, Neal is not applicable

  to the instant fact pattern.

          One of the named defendants in Neal, Manpower, was a temporary help company that

  pursuant to a contract with Wayne-Dalton Corp. was to provide temporary workers. Manpower

  hired the female plaintiff to work at the Wayne-Dalton’s factory, but Wayne-Dalton supervised

  and controlled the terms of the plaintiff’s work conditions. The plaintiff‘s supervisor was a

  Wayne-Dalton employee. After the plaintiff was discharged for refusing her supervisor’s sexual

  advances, she alerted her employer, Wayne-Dalton, during her exit interview of the harassment

  that she was forced to endure. Id.

          The Neal court granted summary judgment to Manpower because, “Manpower neither

  takes part in the management or operations of the Wayne–Dalton facility, nor does Manpower

  have authority or control over Wayne–Dalton employees[.]” Id. at *9. Significantly, the Neal

  court denied summary judgment as to the plaintiff’s employer, Wayne-Dalton. Id. at *16.

          Neal is not in any way analogous to the instant fact pattern. In the instant case, Plaintiff

  alleges that she complained to her employer CB regarding the harassment she was forced to

  endure by opposing counsel’s experts. [D.E. #11, ¶¶23-44].

          Additionally, Defendant has chosen to ignore a number of cases that support Plaintiff’s

  position that CB can be held liable for the harassment she complained about. An employer may

  be found liable for the harassing conduct of its customers if the employer fails to take immediate

  and appropriate corrective action in response to a hostile work environment of which the

  employer knew or reasonably should have known. See, e.g., Lockard v. Pizza Hut, Inc., 162 F.3d


                                                       4
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET · SUITE 223 · MIAMI, FLORIDA 33131 · TEL.: 305.358.6800 · FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 17 Entered on FLSD Docket 03/07/2019 Page 5 of 6



  1062, 1073–74 (10th Cir. 1998)(“An employer who condones or tolerates the creation of such an

  environment should be held liable regardless of whether the environment was created by a co-

  employee or a nonemployee, since the employer ultimately controls the conditions of the work

  environment.”); Folkerson v. Circus Circus Enter., Inc., 107 F.3d 754 (9th Cir.1997); Watson,

  324 F.3d at n2.2

  B.      Plaintiff’s Complaint Properly Alleges That Plaintiff Complained She Was Being
          Harassed Because Of Her Gender

          In its Motion, Defendant states in part that: “Yet, the Plaintiff never alleges she advised

  CB that she felt that the inappropriate behavior on the part of the non-CB adversary

  accountant was based on her gender or any other protected basis.” [D.E. #12, p.8].

          It is well established that an employer may be found liable for the harassing conduct of its

  customers if the employer fails to take immediate and appropriate corrective action in response

  to a hostile work environment of which the employer knew or reasonably should have known.

  See Lockard, 162 F.3d at 1074. Martinez’s Amended Complaint clearly states that she made

  complaints to several of her supervisors regarding the harassment and directly mentioned her

  gender as the cause of the harassment or emails were sent to CB management that specifically

  mentioned Martinez’s gender.

          In Martinez’s Complaint, she outlines the harassment and her complaints to CB

  management: Martinez copied both Shechter and Michael Everett. The Representative responded


  2
    29 CFR § 1604.11(e) An employer may also be responsible for the acts of non-employees, with
  respect to sexual harassment of employees in the workplace, where the employer (or its agents or
  supervisory employees) knows or should have known of the conduct and fails to take immediate
  and appropriate corrective action. In reviewing these cases, the Commission will consider the
  extent of the employer's control and any other legal responsibility which the employer may have
  with respect to the conduct of such non-employees.

                                                       5
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET · SUITE 223 · MIAMI, FLORIDA 33131 · TEL.: 305.358.6800 · FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 17 Entered on FLSD Docket 03/07/2019 Page 6 of 6



  to Martinez’s email by asking, in part, “PHIL, DON’T YOU HAVE THE BALLS TO STOP

  THIS WOMAN . . . ?” (Caps in original). [D.E. #11, ¶36]; Martinez informed Mr. Moss that she

  was being harassed and threatened by the Representative because she is a woman. Id. ¶38; The

  opposing accounting firm’s Representatives targeted Martinez because of her gender. Id. ¶47,

  ¶62, ¶74, ¶83.

          Accordingly, the Amended Complaint sufficiently and properly alleges that Plaintiff

  complained to CB that the inappropriate behavior on the part of the non-CB adversary

  accountant was based on Plaintiff’s gender.

          For the reasons set forth herein, it is respectfully requested that the instant Motion be

  denied in its entirety.

          WHEREFORE, Plaintiff respectfully requests that the Court deny the instant

  Motion in its entirety, and that the Court grant such other and further relief as is just and

  proper.

  Dated: March 7, 2019

                                                                    /s/ Lowell J. Kuvin
                                                                    Lowell J, Kuvin
                                                                    Fla. Bar No.:53072
                                                                    lowell@kuvinlaw.com
                                                                    Law Office of Lowell J. Kuvin
                                                                    17 East Flagler St., Suite 223
                                                                    Miami, Florida 33131
                                                                    Tel: 305.358.6800
                                                                    Attorney for Plaintiff

                                     CERTIFICATE OF SERVICE

           I hereby certify that on March 7, 2019, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF which will automatically send a copy of the foregoing to
  all registered counsel in this action.


                                                       6
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET · SUITE 223 · MIAMI, FLORIDA 33131 · TEL.: 305.358.6800 · FAX: 305.358.6808
